Citation Nr: 0507972	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  94-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1969 to 
January 1972.  He was discharged under other than honorable 
conditions following a period of active duty from April 1972 
to January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in St. 
Paul, Minnesota.  In April 2001, the veteran testified from 
the RO&IC at a videoconference hearing before the undersigned 
in Washington, D.C.  The Board remanded the claim for 
additional development in June 2001 and April 2004.  It is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The claim of entitlement to service connection for PTSD 
is based on the veteran having witnessed a helicopter crash 
and having participated in the rescue of crash victims during 
a period of service that was terminated by discharge under 
dishonorable conditions involving moral turpitude.  

3.  Various psychoses were first diagnosed many years after 
service, and the evidence does not demonstrate that any 
current acquired psychiatric disability is related to the 
veteran's honorable service or any incident of that service.  




CONCLUSION OF LAW

Compensation benefits for any PTSD arising from the veteran's 
service from April 1972 to January 1975 are precluded by law; 
an acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active honorable service, nor 
may a psychosis be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.159, 3.301, 
3.303, 3.3004, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran filed his service connection claim in September 
1993.  In November 2000, during the pendency of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a November 1998 letter to the veteran, the 
RO&IC requested that he provide details about the events that 
he contended caused his claimed PTSD and that in addition he 
provide documents that might support his claim including a 
his DD Form 214 for his service from 1969 to 1972, copies of 
any of his military service records, copies of investigation 
reports or other documents about his experiences, statements 
from others who witnessed or knew about the stressful 
event(s) and copies of letters he wrote at the time that 
described or referred to the stressful event(s).  

In a November 2001 letter to the veteran, the RO&IC notified 
the veteran that he should identify VA facilities where he 
had received treatment and it would obtain those records.  
With respect to non-VA health care facilities where he had 
received treatment, the RO&IC told the veteran that he could 
contact the doctor or hospital himself and request that 
records be sent to VA or that it would attempt to obtain 
private records for which he provided release authorization 
forms.  The RO&IC notified the veteran that it was still his 
responsibility to see that the records were sent to VA.  In 
addition, the RO&IC notified the veteran that evidence needed 
to substantiate his claims included any evidence he believed 
supported his contention that his period of service from 
April 1972 to January 1975 was under honorable conditions for 
VA compensation purposes.  In early January 2002, having 
received no response from the veteran, the RO&IC sent the 
veteran a follow-up letter notifying him that he should 
provide the requested information or evidence.  

In a September 2004 letter, the VA Appeals Management Center 
(AMC) notified the veteran of the evidence necessary to 
establish service connection for a claimed disability.  The 
AMC explained that the evidence must show he had an injury in 
military service, a disease that began or was made worse 
during service, or must show an event in service causing 
injury or disease.  The RO&IC also explained that to 
establish entitlement the evidence must show a current 
physical or mental disability and a relationship between the 
current disability and an injury, disease, or event in 
service.  The AMC told that veteran that evidence of his 
claimed condition could be shown by medical evidence or other 
evidence showing he had persistent or recurrent symptoms of 
disability and that a relationship between a claimed 
condition and a service-connected condition was usually shown 
by medical records or medical opinions.  

In its September 2004 letter, the AMC told the veteran that 
VA is responsible for getting relevant records from Federal 
agencies and that this could include medical records from the 
military, from VA medical facilities, or from the Social 
Security Administration.  The AMC also notified that veteran 
that on his behalf VA would make reasonable efforts to get 
relevant records not held by a Federal agency and that this 
could include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  The AMC told that veteran that he must provide 
enough information about his records so that VA could request 
them.  Further, the AMC said it would notify the veteran of 
any problems obtaining the records and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

In its September 2004 letter, the AMC specifically requested 
that the veteran let the AMC know if there was any other 
evidence or information that he thought would support his 
claim.  In addition, the AMC requested that the veteran send 
any evidence in his possession that pertains to the claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until long after the veteran initiated his claim.  Upon 
review of the record in its entirety, it is the judgment of 
the Board that during the course of the appeal VA has made 
reasonable efforts to develop the claim and subsequent to the 
enactment of the VCAA has provided the veteran with notice 
that complies with the requirements of the VCAA.  The Board 
finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, obtained records from the Social 
Security Administration, obtained VA treatment records and 
provided him with VA examinations.  The veteran has submitted 
treatment records from public and private medical facilities 
and provided testimony at the hearing before the undersigned.  
The veteran and his representative have presented their 
arguments pertaining to the veteran's claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim.  
The Board finds that no further assistance to the veteran is 
required.  

Background and analysis

As was indicated in the Introduction, the veteran served 
honorably on active duty from May 1969 to January 1972, but 
was discharged under other than honorable conditions 
following a period of active duty from April 1972 to January 
1975.  In this regard, in an unappealed VA administrative 
decision dated in June 1975, the VA Regional Office (RO) in 
Atlanta, Georgia, held that the veteran's service from April 
1972 to January 1975 was terminated under dishonorable 
conditions involving moral turpitude, thereby barring payment 
of VA benefits based on that period of service.  The RO also 
determined that discharge from the period of service from May 
1969 to January 1972 was under honorable conditions with 
eligibility for complete separation, making the veteran 
eligible for benefits related to that period of service.  

In an unappealed VA administrative decision dated in February 
2002, the RO&IC determined that new and material evidence had 
not been presented to reopen the decision that the veteran's 
discharge for his period of service from April 1972 to 
January 1975 was issued under dishonorable conditions.  

Service connection

Compensation may be paid for disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service to a veteran 
thus disabled and who was discharged under conditions other 
than dishonorable from the period of service in which said 
injury or disease was incurred, or preexisting injury or 
disease was aggravated, but no compensation shall be paid if 
the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.301, 3.303.  

In particular, if the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12.  Consequently, while the first period of the 
veteran's active service is qualifying for VA compensation 
benefits, the second is not.  

PTSD

The veteran's claim for service connection for psychiatric 
disability includes his claim for service connection for 
PTSD, which he first mentioned in 1998.  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to his claimed stressor, the veteran reports that he 
witnessed helicopters collide and crash and participated in 
the rescue of crash victims in the summer of 1972 or 1973 
while he was stationed at Fort Hood during his second period 
of service.  The veteran does not contend, nor do his service 
records indicate, that he was exposed to any such traumatic 
event during his first period of service.  While VA medical 
records before the Board include reference to a diagnosis of 
PTSD, those records do identify a stressor or relate the 
diagnosis to either period of service.  At VA compensation 
examinations in March 2002 and October 2004, the only 
stressful experience described by the veteran was the 
collision and crash of helicopters during his second period 
of service.  Further, the examiners who conducted those 
examinations found that the veteran did not otherwise meet 
the criteria for a diagnosis of PTSD.  

As the veteran's second period of service, the period of 
service on which the claim for service connection for PTSD is 
based, was terminated by discharge under dishonorable 
conditions, service connection for compensation purposes for 
PTSD is barred by law.  38 C.F.R. § 3.12.  The law is 
dispositive, and the appeal of the denial of service 
connection for PTSD must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Psychiatric disability relative to the veteran's first period 
of service

The veteran contends that his current psychiatric disability 
had its onset in service and argues that his service medical 
records for his first period of service document that he had 
nervous problems, received outpatient treatment and was 
hospitalized for treatment during that time.  He points out 
that the record includes a VA medical opinion relating an 
anxiety disorder to his first period of service.  

As indicated earlier, applicable law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic 
diseases, including psychosis, service connection may be 
granted on a presumptive basis if disability is manifested to 
a compensable degree within a year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Service medical records for the veteran's first period of 
service show that in his Report of Medical History at his 
enlistment examination in May 1969, the veteran responded 
affirmatively to the question of had he had, or did he now 
have, nervous trouble of any sort, and in response to the 
question of whether he had difficulty with school studies or 
teachers, he said he "fought with them."  The examiner did 
not comment on those responses and reported that psychiatric 
clinical evaluation was normal.  Chronological records show 
that in January 1970, the veteran was seen in a dispensary 
and said he was "cracking up" and could not handle kitchen 
work.  He revealed a history of a suicide attempt, treatment 
with tranquilizers and pre-Army drug experiences.  The 
veteran said he would like to be an ordinary duty soldier.  
The examiner noted he would talk to the sergeant.  The next 
entry in the record noted a transfer had been arranged.  

In March 1970, the veteran was hospitalized for treatment of 
symptoms of possible heroin withdrawal.  At the hospital he 
gave a two-year history of having intermittently used various 
drugs such as amphetamines, Darvon, Librium, LSD, and 
marijuana.  During the three-day hospitalization, the veteran 
was evaluated in a neuropsychiatric clinic and a diagnosis of 
inadequate personality (character behavior disorder) was 
made.  The final diagnoses at hospital discharge were 
inadequate personality (character behavior disorder) and 
chronic drug abuse.  When seen at the dispensary in April 
1970, the examiner noted that the veteran had difficulty 
handling stress and seemed to have developed a passive-
aggressive pattern and had been going the "drug route" for 
instant relief and escape from adjustment situations.  The 
provisional diagnosis was passive aggressive personality, 
adulthood adjustment reaction and inadequate personality.  
The examiner referred the veteran to the mental hygiene 
clinic for consideration of long-term treatment, and the 
examiner there stated that he would agree with the diagnostic 
impression of character disorder and stated that long-term 
treatment would be difficult.  

Service medical records for the first period of service also 
include a September 1971 entry in the veteran's chronological 
record of medical care, which shows the veteran was seen at 
an aid station and complained of being nervous and said that 
he wanted to see a doctor.  He was told to return the 
following morning, but there is no indication in the record 
that he did so.  At the separation examination in 
December 1971, the physician noted the veteran had multiple 
difficulties with nervous problems, alcohol, and drug abuse 
during Army service.  He said the veteran had an extended 
history of personality disorder characterized by alcohol and 
drug abuse.  

At his reenlistment examination in April 1972, prior to the 
beginning of his second period of service, the veteran 
reported that he had been hospitalized for his nerves during 
his first period of service and answered affirmatively to the 
questions of whether he had ever had or now had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  At a neuropsychiatric consultation a 
few days later, and before the beginning of the veteran's 
second period of service, he told the physician that he had 
been in an Army hospital for a nervous problem.  The veteran 
said he had been pressured by his first sergeant and said he 
"cracked."  He said he was hospitalized for three days and 
saw a psychiatrist for a couple of weeks.  The physician 
described the veteran as somewhat anxious and very vague.  He 
noted that the veteran said he was a nervous person, that he 
worried a lot, and often had difficulty sleeping when he 
became anxious.  The physician described the veteran's affect 
as bland and his mood appropriate.  He said that the 
veteran's judgment and reasoning were very simple and 
concrete, but adequate.  The impression was psychoneurosis 
with anxiety symptoms.  

Post-service medical records include mental health treatment 
records dating from March 1983.  At that time, he was seen at 
the Hennepin County Mental Health Center and was diagnosed as 
having paranoid schizophrenia.  He gave a history of having 
been hospitalized after an apparent suicide attempt during 
the time of a divorce several years earlier.  (The veteran's 
VA Form 21-526 shows that he reported that he was divorced 
from his first wife in March 1975, which was two months 
following his separation from his other than honorable period 
of service.)  The veteran denied having been treated with 
neuroleptics at that time and from his description of his 
history, the examiner at the Hennepin County Mental Health 
Center said it did not appear that he had been treated for a 
thought disorder prior to 1983.  It was noted that the 
veteran had a history of treatment for chemical dependency, 
but was vague about the dates and length of treatment 
although he admitted to a history of using both alcohol and a 
variety of street drugs.  

Later records from Hennepin County Medical Center show that 
the veteran was hospitalized there in May 1984 having 
presented with delusions and agitation.  On examination, he 
was noted to have a profound thought disorder of both content 
and structure.  After treatment, the final diagnoses at 
discharge were atypical psychosis, history of substance abuse 
disorder, and personality disorder.  Discharge diagnosis from 
a Hennepin County Mental Health Center day treatment program 
in October 1984 was paranoid schizophrenia.  Likewise, on 
examined in November 1984 in conjunction with his application 
for Social Security Administration (SSA) disability benefits, 
the diagnosis was paranoid schizophrenia with some 
depression.  In December 1984, the SSA determined the veteran 
to be disabled with a diagnosis of paranoid schizophrenia, 
with the disability having begun in March 1983.  

The veteran filed his current claim in September 1993 and 
with it he submitted records from St. Paul-Ramsey Medical 
Center showing he was hospitalized there in August 1993.  
Police had brought him to the emergency room after he jumped 
in front of a car.  He reported that he was followed at the 
Hennepin County Medical Center but had not been taking his 
prescribed medications because he believed they were 
poisoned.  The veteran reported that he began drinking at age 
ten and said it became a problem at age 16.  He said he had 
been in detox twice and estimated he had been in chemical 
dependency treatment 15 times.  He said that until two days 
before hospitalization he had been sober since January 1993, 
but used one joint of marijuana per day.  The examiner said 
the veteran was very vague and evasive about his psychiatric 
history and thought he was first hospitalized at age 17 in 
the Army for a nervous breakdown.  After four days of 
hospitalization, the final Axis I diagnoses were bipolar, 
mania, and alcohol and marijuana abuse.   

At a VA psychiatric examination in December 1993, the veteran 
reported that he began drinking heavily in service and using 
acid, cocaine, morphine, heroin, PCP, and other drugs, as 
well as taking marijuana, which he said he had used ever 
since.  The veteran reported post-service treatment for 
alcohol and drug problems starting in 1977 and in the 1980s.  
He also reported having been followed at the Hennepin County 
Mental Health Center from 1983 to 1993.  At the December 1993 
examination, the Axis I diagnoses were bipolar disorder and 
polydrug abuse, currently said to be restricted to marijuana.  

Extensive VA medical records show mental health clinic 
treatment from the mid-1990s onward, with diagnoses including 
paranoid schizophrenia, schizoaffective disorder, bipolar 
disorder, anxiety disorder, depressive disorder, and 
polysubstance dependence.  Nowhere in the treatment records 
is there indication of expression of any medical opinion 
relating any psychiatric disability to service.  

At a VA compensation examination in March 2002, the examiner 
reported the Axis I diagnoses as:  schizoaffective disorder; 
cannabis dependence, in partial remission; alcohol 
dependence, in partial remission; and anxiety disorder, not 
otherwise specified.  In an addendum dated in June 2002, the 
psychologist stated that with regard to the veteran's anxiety 
disorder, anxiety symptoms were reported in May 1969 
("Report of Medical History "), and in January 1970 when 
the veteran told his superiors he was "cracking up" and was 
unable to cope with his work assignment.  The psychologist 
said that the exact cause was unknown, but that it seemed 
just as likely as not that the veteran's anxiety disorder had 
its onset in his first period of service.  She said that one 
difficulty in clarifying the etiology was that the veteran 
had a co-existing drug and alcohol abuse problem that pre-
dated his service, both of which could have contributed to 
his psychiatric problems.  

Although the June 2002 opinion of the VA psychologist would 
weigh in favor of service connection for anxiety disorder, 
the Board finds that opinion outweighed by other evidence of 
record because the preponderance of the evidence is against 
finding that the veteran's current psychiatric disability 
includes anxiety disorder.  In particular, the VA 
psychiatrist who performed the VA compensation examination in 
1993 reviewed the record in May 2002, including the March 
2002 report by the VA psychologist outlined above.  The 
psychiatrist noted that the psychologist had concluded that 
the veteran did not meet criteria for a diagnosis of PTSD and 
said this was consistent with other examination results 
including an examination by him in 1998 at which time he had 
diagnosed the veteran has having schizoaffective disorder and 
marijuana abuse with history of poly drug abuse in the past.  
The psychiatrist specifically noted that at the March 2002 
examination the VA psychologist diagnosed the veteran as 
having schizoaffective disorder, cannabis and alcohol 
dependence, both in partial remission, and anxiety disorder.  
The psychiatrist went on to say. "I conclude from the 
various examinations, my own included, that this veteran does 
not suffer from PTSD, but does suffer from schizoaffective 
disorder and substance abuse as noted."  The psychiatrist 
did not diagnose the veteran as having anxiety disorder.  

The Board further notes that at the most recent VA 
examination in October 2004, the psychologist who conducted 
the examination stated specifically that he had reviewed all 
volumes of the veteran's claims file and reviewed the 
veteran's VA treatment records from VA medical facilities in 
Minneapolis, Minnesota, and Tomah, Wisconsin, as well as 
current and ongoing treatment records from the VA medical 
center in St. Cloud, Minnesota.  The psychologist noted that 
the most recent treatment notes showed the diagnoses of 
marijuana dependence and schizophrenia, chronic paranoid 
type, and also noted that the record reflected other 
diagnoses, which with some regularity included 
schizoaffective disorder and sometimes PTSD.  After extensive 
review of the record and examination of the veteran, the 
examiner reported the Axis I diagnoses were:  marijuana 
dependence, in early full remission; and schizophrenia, 
chronic paranoid type.  He stated explicitly that no anxiety 
disorder was diagnosed and that the veteran specifically 
denied the presence of panic disorder and symptoms of 
generalized anxiety.  

The Board is left with the veteran's current psychiatric 
disability identified as schizophrenia or schizoaffective 
disorder and marijuana abuse.  With respect to the marijuana 
abuse, or for that matter with respect to any history of 
alcohol or drug abuses, the Board notes that notwithstanding 
any relationship of such to service, for claims filed after 
October 21, 1990, service connection may not be granted when 
a disability is the result of the veteran's abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  As the 
veteran filed his current claim in 1993, there is no basis 
for service connection for any psychiatric disability arising 
from his polysubstance abuse, including his currently 
diagnosed marijuana abuse.  

On review of the record, the earliest medical evidence of the 
presence of schizophrenia comes from the Hennepin County 
Mental Health center showing the veteran was diagnosed with 
paranoid schizophrenia in March 1983, many years after 
service, and diagnoses of schizoaffective disorder, atypical 
psychosis, and bipolar disorder followed after that.  
Further, the only medical evidence concerning the etiology of 
the currently diagnosed schizophrenia or schizoaffective 
disorder is squarely against the claim.  In her June 2002 
addendum, the VA psychologist who examined the veteran in 
March 2002 said that with regard to the schizoaffective 
disorder diagnosis, it was her opinion that the onset did not 
occur in the veteran's first period of service, nor, in her 
opinion, was the disorder likely to have been etiologically 
related to his first period of service.  Further, the VA 
psychologist who conducted the October 2004 examination 
stated that the veteran's schizophrenia did not have its 
origins during his first period of active duty enlistment.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of his current psychiatric 
disability.  He essentially contends that his current 
disability had its onset in service and has reported to 
health care providers that he was hospitalized for a nervous 
breakdown in his first period of service.  On review of the 
record, the Board notes the veteran was hospitalized in March 
1970 because of symptoms of possible heroin withdrawal and 
that the final diagnoses were inadequate personality 
(character behavior disorder) and chronic drug abuse.  The 
Board must again point out that service connection may not be 
granted when a disability is a result of alcohol or drugs for 
claim filed after October 21, 1990.  The Board further notes 
that personality disorders are deemed to be congenital or 
developmental abnormalities; they are not considered 
diseases, and hence any disability resulting therefrom cannot 
be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2004); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In any event, as to the veteran's opinion and assertions, the 
Board observes that although the veteran is competent to 
provide evidence of observable symptoms, he is not competent 
to attribute any symptoms to a given cause.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  It is now well established 
that a lay person such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and this veteran's opinion that his 
current acquired psychiatric disability, including 
schizophrenia or schizoaffective disorder, had its onset in 
service or is otherwise related to service is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  A veteran's assertions, no 
matter how sincere, are not probative of a medical nexus 
between the claimed disability and service.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  

In summary, the Board finds that the claim of entitlement to 
service connection for PTSD is based on a claimed traumatic 
event during the period service terminated by discharge under 
dishonorable conditions involving moral turpitude.  Further, 
the Board finds that any psychosis was first shown many years 
after service, and the evidence does not demonstrate that the 
veteran's currently diagnosed acquired psychiatric 
disability, schizophrenia or schizoaffective disorder, is 
related to the veteran's period of honorable service.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disability related to his honorable service, and 
that compensation benefits for any PTSD related to the 
veteran's second period of service, where discharge was under 
dishonorable conditions, are precluded by law.  Under the 
circumstances, the claim of entitlement to service connection 
for psychiatric disability, including PTSD, must be denied.  


ORDER

Service connection for psychiatric disability, including 
PTSD, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


